 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of __________ ___, 2015 by and among Cardax, Inc., a Delaware corporation
(the “Company” or “CDXI”), and the parties listed on Schedule I hereto
(collectively, the “Investors”) as amended or supplemented by the Company to
reflect Persons that purchase securities in the Offering. Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
such terms in the Subscription Agreement (as defined below).

 

WHEREAS, the Investors are purchasing securities in the Company and have
requested registration rights for such securities as a condition to purchasing
such securities;

 

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Investors to facilitate their
investment in the Company; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01 Definitions.

 

The terms set forth below are used herein as so defined:

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by law to close.

 

“Change of Control” shall mean either (i) the acquisition of the Company by
another person or entity by means of any transaction or series of related
transactions to which the Company is a party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation, but excluding any
such transaction if the primary purpose of such transaction is to change the
Company’s domicile, and excluding any equity financing the primary purpose of
which is to raise operating capital for the Company) that results in a transfer
of at least fifty percent (50%) of the total voting power represented by the
Company’s voting securities before such acquisition; or (ii) a sale, lease, or
other conveyance of all or substantially all of the Company’s assets.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means the record holder of any Registrable Securities.

 

 

 

 

“Included Registrable Securities” has the meaning specified therefore in Section
2.02(a) of this Agreement.

 

“Losses” has the meaning specified therefore in Section 2.06(a) of this
Agreement.

 

“Majority-in-Interest” means Investors holding a majority of the Registrable
Securities.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“Offering” means the private investment in public equity, or PIPE, financing of
the Company that occurs in accordance with the Subscription Agreement or any
similar agreement for the private placement of securities described in the
Subscription Agreement or any subsequent offering on substantially similar
terms, including any offering that may include the Company retaining a Placement
Agent.

 

“Qualified Financing” means an offering that is consummated on or prior to March
31, 2016 by the Company of securities that (x) has aggregate gross proceeds to
the Company of $250,000 or more that (y) is received by the Company on or prior
to March 31, 2016.

 

“Piggyback Registration” means a registration involving the sale of Common Stock
by the Company as described further in Section 2.02(a) of this Agreement.

 

“Placement Agent” means any broker dealer that the Company may retain in
connection with the Offering.

 

“Priority Holders” has the meaning specified therefore in Section 2.01 (c) of
this Agreement.

 

“Subscription Agreement” means any Subscription Agreement dated as of _________
___, 2015 or any date prior to such date between the Company and the investors
named therein.

 

“Registrable Securities” means, with respect to any Holder (i) any and all
shares of Company Common Stock which are owned by such Holder as of the
Consummation Date (as hereinafter defined), (ii) any shares of Company Common
Stock issuable upon exercise or exchange of any securities of the Company,
including, but not limited to, the Common Stock issued upon exercise of the
warrants purchased under the Subscription Agreement, which are owned by such
Holder as of the Consummation Date, (iii) any shares of Company Common Stock
issuable to the Placement Agent or its assigns upon exercise of warrants issued
to the Placement Agent in connection with the private placement of shares of
Common Stock and warrants or the Offering; and (iv) any securities of the
Company issued in respect of the shares of Company Common Stock issued or
issuable to any of the Holders by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization or otherwise and any shares of Company Capital Stock
issuable upon exercise or exchange thereof, in each case to the extent relating
to any securities of the Company which were owned by such Holder as of the
Consummation Date, each of which Registrable Securities described under (i)
through (iii) above are subject to the rights provided herein until such rights
terminate pursuant to the provisions hereof.

 

2

 

 

“Registration Expenses” has the meaning specified therefore in Section 2.05(a)
of this Agreement.

 

“Registration Statement” means a registration statement under the Securities Act
to permit the resale of the Registrable Securities.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as may be amended from time to time.

 

“Rule 145” means Rule 145 promulgated by the Commission pursuant to the
Securities Act, as may be amended from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” has the meaning specified therefore in Section 2.05(a) of
this Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement by the Company in accordance with the provisions of
this Agreement.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Stock is sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a Registration Statement covering such Registrable
Security has been declared effective by the Commission and such Registrable
Security has been sold or disposed of pursuant to such effective Registration
Statement, (b) when such Registrable Security is held by the Company or one of
its subsidiaries, (c) when such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.01 (a) Timing of Registration. As soon as practicable following March
31, 2016 or the final closing date of a Qualified Financing (the “Consummation
Date”), but in any event within thirty (30) days thereof, the Company shall use
its commercially reasonable efforts prepare and file a Registration Statement
under the Securities Act with respect to all of the Registrable Securities. The
Company shall use its commercially reasonable efforts to cause such Registration
Statement to become effective no later than sixty (60) days after the date of
the initial filing of the Registration Statement. If a prospectus supplement
will be used in connection with the marketing of an Underwritten Offering from
the Registration Statement and the Managing Underwriter at any time shall notify
the Company in writing that, in the reasonable judgment of such Managing
Underwriter, inclusion of detailed information to be used in such prospectus
supplement is of material importance to the success of the Underwritten Offering
of such Registrable Securities, the Company shall use its commercially
reasonable efforts to include such information in the prospectus, it being
acknowledged and agreed that the Company will not be required to provide any
confidential information under any material agreement or disclose information
for that has not been disclosed in its filings due to confidential treatment
with the SEC. The Company will cause the Registration Statement filed pursuant
to this Section 2.01 to be continuously effective under the Securities Act,
until there are no longer any Registrable Securities outstanding, but in any
event no longer than such time as counsel for the Company is willing to issue a
legal opinion, in a form acceptable to the transfer agent for the Company, that
the Registrable Securities held by the Investors (assuming that no Investor is
an Affiliate of the Company or has transferred or assigned their Registrable
Securities) may be sold pursuant to Section 4(1) of the Securities Act, and the
safe harbor provided under Rule 144. The number of Registrable Securities that
will be included will be the fullest amount that is permitted and if the Company
is required to not include Registrable Securities because of applicable law,
then the number not included in the Registration Statement will be determined on
a pro rata basis.

 

3

 

 

(b) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Company may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of the Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Registration Statement) if (i) the Company is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Company’s independent directors determine in good faith that
the Company’s ability to pursue or consummate such a transaction would be
materially and adversely affected by any required disclosure of such transaction
in the Registration Statement or (ii) the Company has experienced some other
material non-public event the disclosure of which at such time, in the good
faith judgment of the Company’s directors, would materially adversely affect the
Company; provided, however, in no event shall the Registration Statement be
suspended for a period exceeding an aggregate of ninety (90) days in any three
hundred sixty five (365)-day period. Upon disclosure of such information or the
termination of the condition described above, the Company shall provide prompt
notice to the Selling Holders whose Registrable Securities are included in the
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.

 

(c) Priority to Purchasers in a Qualified Financing. The parties to this
Agreement acknowledge that the Company may consummate a Qualified Financing or
any offering of securities to be part of a Qualified Financing (the “Proposed
Subsequent Offering”) and that under the terms of the Subscription Agreement, a
Holder may elect to participate in the Proposed Subsequent Offering on
substantially similar terms. The Company expects to provide the purchasers of
securities in a Proposed Subsequent Offering rights to register securities
purchased in the Proposed Subsequent Offering under the Securities Act and grant
a priority to such purchasers (“Priority Holders”). Notwithstanding any
provision of this Agreement to the contrary: (i) the rights of the Holders to
require that the Company register Registrable Shares shall be subject to the
rights and priorities of the Priority Holders; (ii) the Company will request
that the Holders have the right to register their Registrable Securities on pari
passu basis with the Priority Holders; and (iii) any Holder that duly exercises
its Anti-Dilution Right under its Subscription Agreement will terminate its
rights under this Agreement and have the same rights to register its securities
as the purchasers in the Proposed Subsequent Offering.

 

4

 

 

Section 2.02 Piggyback Rights.

 

(a) Participation. If at any time after the Consummation Date, the Company
proposes to file a registration statement for the sale of Common Stock in an
Underwritten Offering for its own account and/or a Priority Holder, then as soon
as practicable but not less than ten Business Days prior to the filing of such
registration statement, the Company shall give notice of such proposed
Underwritten Offering to the Holders and such notice shall offer the Holders the
opportunity to include in such Underwritten Offering such number of Registrable
Securities (the “Included Registrable Securities”) as each such Holder may
request in writing (but only to the extent that such Registrable Securities are
not then subject to lock-up provisions under any lock-up or similar agreement);
provided, however, that if the Company has been advised by the Managing
Underwriter that the inclusion of Registrable Securities for sale for the
benefit of the Holders will have an adverse effect on the price, timing or
distribution of the Common Stock offered by the Company under such registration
statement or if the registration rights granted by the Company to the Priority
Holders require that the securities held by the Priority Holders be given
priority, then the amount of Registrable Securities to be offered for the
accounts of Holders shall be determined based on the provisions of Section
2.02(b). The notice required to be provided in this Section 2.02(a) to Holders
shall be provided on a Business Day pursuant to Section 3.02 hereof and receipt
of such notice shall be deemed to be received by Holders on the next Business
Day. Holder shall then have three (3) Business Days after such deemed receipt of
the notice to request inclusion of Registrable Securities in the Underwritten
Offering by providing a written notice (“Piggy Back Registration Notice”) to the
Company within such period. If no Piggy Back Registration Notice from a Holder
is received within the specified time, then such Holder shall have no further
right to participate in such Underwritten Offering. If a Holder decides not
include some or all of its Registrable Securities in any registration statement
filed by the Company as described in this Section 2.02(a) as stated in the Piggy
Back Registration Notice, such Holder shall nevertheless continue to have the
right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by the Company with respect
to the offering by the Company of its securities, all upon the terms and
conditions set forth herein. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Company shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Company may, at its
election, give written notice of such determination to the Holders the timely
provided a Piggy Back Registration Rights Agreement and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to the Company of such
withdrawal up to and including the Business Day immediately preceding the
Business Day on which the underwriters price such offering.

 

5

 

 

(b) Priority of Piggyback Rights. If the Managing Underwriter or Underwriters of
any proposed Underwritten Offering of Company Common Stock included in an
Underwritten Offering involving Included Registrable Securities advises the
Company that the total amount of Company Common Stock that the Selling Holders
and any other persons intend to include in such offering exceeds the number that
can be sold in such offering without being likely to have an adverse effect on
the price, timing or distribution of the Company Common Stock offered or the
market for the Company Common Stock or if the rights provided by the Company to
Priority Holders do not permit inclusion of the Registrable Shares held by the
Holders, then the Company Common Stock to be included in such Underwritten
Offering shall include the number of Registrable Securities that such Managing
Underwriter or Underwriters advises the Company can be sold without having such
adverse effect or such Registrable Shares held by the Holders that may be
permitted under such agreement or agreements by the Company and the Priority
Holders, with such number to be allocated (i) first, to the Company and (ii)
second, pro rata among the Selling Holders who have requested participation in
such Underwritten Offering and any other person holding Company securities who
may also be including any such securities for sale in such Underwritten Offering
based, for each Selling Holder or other person, on the fraction derived by
dividing (x) the number of shares of Company Common Stock proposed to be sold by
such Selling Holder or other person in such Underwritten Offering by (y) the
aggregate number of shares of Company Common Stock proposed to be sold by all
Selling Holders and other persons in such Underwritten Offering. For clarity,
the Managing Underwriter or Underwriters (and the Company in order to not breach
its agreement with a Priority Holder) shall have the ability to fully cut back
any Registrable Securities in connection with the Underwritten Offering without
limiting the shares of Common Stock or other securities to be registered in such
Underwritten Offering. If any Selling Holder or other person does not agree to
the terms of any such underwriting, such Selling Holder or other person, as the
case may be, may be excluded from the Underwritten Offering by written notice
from the Company or the Managing Underwriter. Any Registrable Securities or
other Company securities excluded or withdrawn from such underwriting shall be
withdrawn from such registration. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the Managing Underwriter or
Underwriters may round the number of shares allocated to any Holder to the
nearest one hundred (100) shares. If shares are so withdrawn from the
registration and if the number of shares of Registrable Securities to be
included in such registration was previously reduced as a result of marketing
factors, the Company shall then offer to all persons who have retained the right
to include securities in the registration the right to include additional
securities in the registration in an aggregate amount equal to the number of
shares so withdrawn, with such shares to be allocated among the Selling Holders
or other person or persons requesting additional inclusion in accordance with
the formula contained in this Section 2.02(b). The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section
2.02 at any time whether or not any Holder has elected to include securities in
such registration.

 

(c) Notwithstanding the provisions of this Section 2.02, the Company shall not
have any obligation under this Section 2.02 if a Registration Statement
permitting the sale the Registrable Securities has been effective or from and
after the date that is 6 months after the Consummation Date.

 

(d) Notwithstanding any provision of this Agreement to the contrary, the Company
shall not have any obligation under this Section 2.02 to register any
Registrable Securities with respect to any registration of securities by the
Company under Registration Statement (registration number 33-195745) or any
registration of securities with respect to a merger of Cardax Pharmaceuticals,
Inc. with and into the Company or any subsidiary of the Company.

 

6

 

 

Section 2.03 Sale Procedures. In connection with its obligations contained in
Section 2.01, the Company will:

 

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective and as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by the Registration Statement;

 

(b) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed, and provide each such Selling Holder five (5) Business
Days to object in writing to any information pertaining to such Selling Holder
and its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or such other registration statement
or supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;

 

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request,
provided, however, that the Company will not be required to qualify generally to
transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (i) the filing
of the Registration Statement or any other registration statement contemplated
by this Agreement or any prospectus or prospectus supplement to be used in
connection therewith, or any amendment or supplement thereto, and, with respect
to such Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective, and (ii)
any written comments from the Commission with respect to any filing referred to
in clause (i) and any written request by the Commission for amendments or
supplements to the Registration Statement or any other registration statement or
any prospectus or prospectus supplement thereto;

 

7

 

 

(e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, (ii) the issuance or overt threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose, or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;

 

(f) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

 

(g) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and the Company
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, however, that the
Company need not disclose any information to any such representative unless and
until such representative has entered into a confidentiality agreement with the
Company;

 

(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed;

 

(i) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

(j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement; and

 

(k) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

 

8

 

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Company, such Selling
Holder will, or will request the managing underwriter or underwriters, if any,
to deliver to the Company (at the Company’s expense) all copies in their
possession or control, other than permanent file copies then in such Selling
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.

 

Each Holder shall provide all information that is reasonably requested by the
Company with respect to the selling stockholder information that is required to
be included in a Registration Statement and matters to determine the accuracy of
the information that is required to be so disclosed (the “Selling Stockholder
Information”). Notwithstanding any provisions of this Agreement to the contrary,
the Company shall not be required to include any Registrable Shares of any
Holder in any Registration Statement if such Holder does not provide in writing
confirmation as to the Selling Stockholder Information of such Holder and the
Holder shall no longer have any rights under Section 2.01 or 2.04 if such Holder
does not timely respond to such request for Selling Stockholder Information or
does not provide such confirmation with respect to the Registration Statement
that is filed in accordance with Section 2.01.

 

Section 2.04 Expenses.

 

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities under the Registration Statement pursuant
to Section 2.01 or an Underwritten Offering pursuant to Section 2.02 and the
disposition of such securities, including, without limitation, all registration,
filing, securities exchange listing and annual maintenance fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, transfer taxes and fees of transfer agents and registrars, all word
processing, duplicating and printing expenses, the fees and disbursements of
counsel and independent public accountants for the Company, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance. Except as otherwise provided in Section 2.05
hereof, the Company shall not be responsible for legal or other professional or
similar fees incurred by Holders in connection with the exercise of such
Holders’ rights hereunder. In addition, the Company shall not be responsible for
any “Selling Expenses,” which means all underwriting fees, discounts and selling
commissions allocable to the sale of the Registrable Securities under the
Registration Statement.

 

(b) Expenses. The Company will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder and pay all taxes related to the sale of the
securities.

 

9

 

 

Section 2.05 Indemnification.

 

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company will indemnify
and hold harmless each Selling Holder thereunder, its directors and officers,
and each underwriter, pursuant to the applicable underwriting agreement with
such underwriter, of Registrable Securities thereunder and each person, if any,
who controls such Selling Holder or underwriter within the meaning of the
Securities Act and the Exchange Act, against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder or
underwriter or controlling person may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors and officers, each such underwriter and each such controlling person
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that the Company will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Selling Holder, such underwriter or such
controlling person in writing specifically for use in the Registration Statement
or such other registration statement, or prospectus supplement, as applicable.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Selling Holder or any such director,
officer or controlling person, and shall survive the transfer of such securities
by such Selling Holder.

 

(b) By Each Selling Holder. Each Selling Holder agrees, severally and not
jointly, to indemnify and hold harmless the Company, its directors and officers,
and each person, if any, who controls the Company within the meaning of the
Securities Act or of the Exchange Act to the same extent as the foregoing
indemnity from the Company to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Registration Statement or
prospectus supplement relating to the Registrable Securities, or any amendment
or supplement thereto; provided, however, that the liability of each Selling
Holder shall not be greater in amount than the dollar amount of the proceeds
(net of any Selling Expenses) received by such Selling Holder from the sale of
the Registrable Securities giving rise to such indemnification.

 

10

 

 

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.06. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.06 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and counsel
to the indemnified party shall have concluded that there may be reasonable
defenses available to the indemnified party that are different from or
additional to those available to the indemnifying party, or if the interests of
the indemnified party reasonably may be deemed to conflict with the interests of
the indemnifying party, then the indemnified party shall have the right to
select a separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnified party
shall settle any action brought against it with respect to which it is entitled
to indemnification hereunder without the consent of the indemnifying party,
unless the settlement thereof imposes no liability or obligation on, and
includes a complete and unconditional release from all liability of, the
indemnifying party.

 

(d) Contribution. If the indemnification provided for in this Section 2.06 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified patty or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.

 

11

 

 

(e) Other Indemnification. The provisions of this Section 2.06 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

Section 2.06 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

 

(a) Make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 of the Securities Act, at all times
from and after the date hereof;

 

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof, and

 

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents so filed as such Holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration; provided that the Company’s obligations pursuant to this Section
2.07(c) shall be deemed satisfied with respect to any document that is publicly
available, free of charge, on the Commission’s EDGAR website.

 

Section 2.07 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Investors by the
Company under this Article II may be transferred or assigned by any Investor to
one or more transferee(s) or assignee(s) of at least one thousand (1,000) shares
of Registrable Securities or to an Affiliate of such Investor. The Company shall
be given written notice prior to any said transfer or assignment, stating the
name and address of each such transferee and identifying the securities with
respect to which such registration rights are being transferred or assigned.
Each such transferee shall assume in writing responsibility for its portion of
the obligations of such Investor under this Agreement be executing a counterpart
signature page hereto pursuant to which such transferee agrees to be bound by
all terms and conditions contained in this Agreement.

 

Section 2.08 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not (except in connection with the issuance of
securities as consideration to the sellers of any Company or business acquired
by the Company), without the prior written consent of the a Majority-in-Interest
of the Investors (or their respective permitted assignees), enter into any
agreement with any current or future holder of any securities of the Company
that alters, restricts, or otherwise limits the registration rights granted
hereunder or that would allow such current or future holder to require the
Company to include securities in any registration statement filed by the Company
on a basis that is superior (as opposed to pari passu) in any way to the
registration rights granted to the Investors hereunder; provided, that the
Company may register the securities that are subject to a registration statement
(registration number 33-195745) or any registration of securities with respect
to a merger of Cardax Pharmaceuticals, Inc. with and into the Company or any
subsidiary of the Company.

 



12

 

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01 Termination. This Agreement shall terminate upon the earlier of:
(a) with respect to a particular Holder, from and after the date that is six
months after the Consummation Date, assuming that the Company has complied with
its obligations under Section 2.07, and all of the Registrable Securities may be
sold assuming that the Investors are the only Holders and no such Holder is an
Affiliate (as defined by the Securities Act) of the Company, (b) a Change of
Control, but only as long as all Registrable Securities (or any securities for
which such Registrable Securities are exchanged in such transaction) may be sold
by the Holder or Holders thereof without restriction pursuant to Rule 144 or
Rule 145 immediately following the closing of such Change of Control or the
Registrable Securities are exchanged for securities that are registered under
the Securities Act or for cash consideration, (c) five (5) years following the
date first set forth above; or (d) if a registration statement covering the
Registrable Securities has been filed and declared effective, then three (3)
years following the date first set forth above or the date that warrants
purchased under the Subscription Agreement that represent 80% of the Registrable
Shares underlying such warrants have been exercised.

 

Section 3.02 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, courier service or
personal delivery:

 

(a) if to an Investors, to the address set forth under such Investor’s signature
block in accordance with the provisions of this Section 3.02,

 

(b) if to a transferee of the Investor, to such transferee at the address
provided pursuant to Section 2.08 above, and

 

(c) if to the Company, to the address set forth under the Company’s signature
block in accordance with the provisions of this Section 3.02.

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by any other means.

 

Section 3.03 Effectiveness. This Agreement shall be effective automatically and
without further action on the part of any party hereto on the final closing date
of the Offering as conclusively determined by the Company. Any person that
purchases securities issues by the Company in any closing related to the
Offering may become a party to this Agreement.

 

Section 3.04 Amendments and Waivers. This Agreement may be amended, and any
provision of it may be waived, only by a written agreement executed by the
Company and a Majority-in-Interest of the Investors; provided, however, that no
such consent shall be required to amend this Agreement to add as parties
Investors purchasing Company securities in the Offering.

 

13

 

 

Section 3.05 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

 

Section 3.06 Assignment of Rights. All or any portion of the rights and
obligations of the Investors under this Agreement may be transferred or assigned
by the Investors in accordance with Section 2.08 hereof.

 

Section 3.07 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under this Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under this
Agreement or the Subscription Agreement. Nothing contained herein, and no action
taken by any Investor pursuant hereto shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or a group with respect to such obligations or the transactions
contemplated by this Agreement or the Subscription Agreement. Each Investor
acknowledges that no other Investor has acted as agent for such Investor in
connection with enforcing its rights and obligations under this Agreement. Each
Investor will be entitled to independently protect an enforce its rights,
including without limitation the rights arising out of this Agreement and it
shall not be necessary for any other Investor to be joined as an additional
party in any proceeding for such purpose. The Company acknowledges that each of
the Investors has been provided with the same Agreement for the purpose of
closing a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

 

Section 3.08 Aggregation of Purchased Common Stock. All Company Common Stock
held or acquired by persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement.

 

Section 3.09 Recapitalization, Exchanges, etc. Affecting the Common Stock. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all securities of the Company or any successor, assign
or acquirer of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement.

 

Section 3.10 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such person from pursuing any other rights and remedies at law
or in equity which such person may have.

 

14

 

 

Section 3.11 Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. Facsimile or other electronically
transmitted signatures, including by email attachment, shall be deemed originals
for all purposes of this Agreement.

 

Section 3.12 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 3.13 Governing Law. The laws of the State of California shall govern
this Agreement without regard to principles of conflict of laws.

 

Section 3.14 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

Section 3.15 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 3.16 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

 

[SIGNATURE PAGES FOLLOW]

 

15

 

 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.

 

  CARDAX, INC.       By:     Name:     Title:  

 

  With a copy to:           Herrick, Feinstein LLP     2 Park Ave     New York,
NY 10016     Facsimile: (212) 592-1500     Attention: Richard Morris         and
            Cardax, Inc.     2800 Woodlawn Drive     Honolulu, HI 96822    
Facsimile: (808) 237-5901     Attention: David G. Watumull, CEO

 

[Signatures of the Investors on the Following Pages]

 

16

 

 

Signature page of an Investor to the Registration Rights Agreement

 

If the Investor is an individual:   If the Investor is not an individual:      
     Name of Investor Print Name:  

      By:   Name:   Title:

Address for notices:                                        

    Facsimile:         Email:    

 

 

 

 

Schedule I

Schedule of Investors

 

Investor Name, Address and Other
Information

(retained by the Company)

           

 

 

 

